Greenblott, J. P. (concurring).
In my view, prohibition does not lie because the Cohoes Police Court acted within its jurisdiction. The extraordinary remedy of prohibition is available only when a court acts or threatens to act without jurisdiction over the subject matter or where it exceeds its authorized powers in a proceeding over which it has jurisdiction (Matter of State of New York v King, 36 NY2d 59, 62). Since a court has inherent power to review its own judgments and correct its own mistakes and errors (Matter of Lyons v Goldstein, 290 NY 19, 25), the Cohoes Police Court had jurisdiction to entertain a motion to vacate its prior order whereby it had improperly directed appellant to execute a release in favor of the police officer who had arrested him. (See Dziuma v Korvettes, Div. of Arlen Realty & Dev. Corp., 61 AD2d 677, 679.) Accordingly, the judgment should be reversed, on the law, and the petition dismissed.